Plaintiff in error, William Kay, hereinafter referred to as defendant, was convicted in the district court of Ottawa county of the crime of grand larceny, and punishment fixed as above stated.
An examination of the record and files in this case discloses that the appeal was not properly perfected for the reasons stated in the case of William Kay v. State, No. A-3701, this day decided, 19 Okla. 370, 200 P. 265.
For the reasons given in that case, this court has not acquired jurisdiction of this appeal, and the appeal is dismissed.